Citation Nr: 0601341	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  97-32 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 0 percent for 
cervical strain with muscle spasm headache from November 1, 
1995, to June 8, 2000.

2.  Entitlement to an evaluation in excess of 10 for cervical 
strain with muscle spasm headache from June 9, 2000, to 
August 2, 2002.

3.  Entitlement to an evaluation in excess of 30 percent for 
muscle spasm headaches from August 2, 2002.

4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the cervical spine, with pain to the 
right shoulder girdle, from August 2, 2002, to September 26, 
2003.

5.  Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the cervical spine, with pain to the 
right shoulder girdle, from September 26, 2005, to May 25, 
2005.

6.  Entitlement to an evaluation in excess of 20 percent for 
degenerative changes of the cervical spine, with pain to the 
right shoulder girdle, from May 26, 2005.

7.  Entitlement to service connection for allergic rhinitis.

8.  Entitlement to service connection for sinusitis.

9.  Entitlement to service connection for bronchitis.

10.  Entitlement to service connection for the postoperative 
residuals of a mandibular reconstruction.

11.  Entitlement to a 10 percent disability evaluation for 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324, prior to June 9, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had verified active duty from May 1988 to October 
1995.  There is also evidence that the veteran had over 12 
years of prior active duty.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the Buffalo, 
New York, Department of Veterans' Affairs (VA) Regional 
Office (RO).  In September 2000, this case was remanded by 
the Board for further evidentiary development.  In February 
2003, a Supplemental statement of the case (SSOC) was issued, 
which continued the denial of service connection for allergic 
rhinitis, bronchitis, sinusitis, and postoperative residuals 
of mandibular reconstruction, and entitlement to a 10 percent 
evaluation pursuant to 38 C.F.R. § 3.324.  The SSOC also 
noted that the disability rating for the service-connected 
cervical strain with muscle spasm and headaches was increased 
from noncompensable to 10 percent, effective from June 9, 
2000, and from 10 percent to 30 percent, effective from 
August 2, 2002.

In September 2003, the Board again remanded this case so that 
the veteran could be provided with proper notification of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  In July 2005, the RO issued a rating action which 
determined that the veteran's headaches resulting from her 
cervical spine injury and the degenerative changes in the 
cervical spine should be rated separately, effective from 
August 2, 2002, the date of a VA examination which showed 
limitation of motion of the cervical spine.  She was assigned 
a 30 percent disability evaluation for muscle spasm headaches 
from August 2, 2002.  She was also assigned a 10 percent 
evaluation for degenerative changes of the cervical spine 
with pain in the right shoulder girdle, effective August 2, 
2002, and a 20 percent disability evaluation, effective May 
26, 2005.


FINDINGS OF FACT

1.  From November 1, 1995, to June 8, 2000, the veteran's 
cervical strain with muscle spasm headaches was not 
manifested by prostrating headaches in 2 months over the 
previous several months.

2.  From June 9, 2000, to August 1, 2002, the veteran's 
cervical strain with muscle spasm headaches was manifested by 
one prostrating headache in two months over the past several 
months.

3.  From August 2, 2002, the veteran's muscle spasm headaches 
have been manifested by one prostrating headache a month, not 
completely prostrating, and prolonged attacks producing 
severe economic inadaptability.

4.  From August 2, 2002, to September 26, 2003, the veteran's 
degenerative changes in the cervical spine with right 
shoulder girdle pain were manifested by slight limitation of 
motion and normal neurological findings.

5.  From September 26, 2003, to May 25, 2005, the veteran's 
degenerative changes in the cervical spine with right 
shoulder girdle pain were manifested by slight limitation of 
motion, with forward flexion of 40 degrees and no evidence of 
ankylosis or fracture.

6.  From May 26, 2005, the veteran's degenerative changes in 
the cervical spine with right shoulder girdle pain were 
manifested by moderate limitation of motion, with forward 
flexion of 25 degrees, and no evidence of ankylosis or 
fracture.

7.  The veteran's allergic rhinitis is a developmental 
abnormality for which service connection cannot be granted.

8.  The veteran does not suffer from chronic sinusitis which 
can be related to her period of service.

9.  The veteran does not suffer from chronic bronchitis which 
can be related to her period of service.

10.  The veteran does not suffer from any chronic residuals 
of an in-service mandibular reconstruction.

11.  Prior to June 9, 2000, the veteran was assigned 
noncompensable evaluations for the following:  cyst of the 
left breast, cervical strain with muscle spasm headaches, and 
residuals of surgery on the dorsum of the left foot.

12.  Prior to June 9, 2000, the veteran's multiple 
noncompensable disabilities did not clearly interfere with 
employability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 0 percent for 
the cervical strain with muscle spasm headaches from November 
1, 1995, to June 8, 2000, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.20, 4.40, Diagnostic Code (DC) 8100 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for the cervical strain with muscle spasm headaches from June 
9, 2000, to August 2, 2002, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.20, 4.40, DC 8100 (2002).

3.  The criteria for an evaluation in excess of 30 percent 
for muscle spasm headaches from August 2, 2002, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.20, 4.40, DC 8100 (2005).

4.  The criteria for an evaluation in excess of 10 percent 
for the degenerative changes in the cervical spine with right 
shoulder girdle pain from August 2, 2002, to September 26, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 5003, 
5010, 5285, 5287, 5290, 5293 (2002), effective prior to 
September 23, 2002; DC 5293 (2003), effective as of September 
23, 2002, and DC 5293 (2005), effective September 26, 2003.

5.  The criteria for an evaluation in excess of 10 percent 
for the degenerative changes in the cervical spine with right 
shoulder girdle pain from September 26, 2003, to May 25, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 5003, 
5010, 5285, 5287, 5290, 5293 (2002), effective prior to 
September 23, 2002; DC 5293 (2003), effective as of September 
23, 2002, and DC 5293 (2005), effective September 26, 2003.

6.  The criteria for an evaluation in excess of 20 percent 
for the degenerative changes in the cervical spine with right 
shoulder girdle pain from May 26, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, DCs 5003, 5010, 5285, 5287, 
5290, 5293 (2002), effective prior to September 23, 2002; DC 
5293 (2003), effective as of September 23, 2002, and DC 5293 
(2005), effective September 26, 2003.

7.  Allergic rhinitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303(c) (2005).

8.  Chronic sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303(b) (2005).

9.  Chronic bronchitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303(b) (2005).

10.  Postoperative residuals of mandibular reconstruction 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.306(b)(1) (2005).

11.  The criteria for entitlement to a 10 percent disability 
evaluation for multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324, prior to June 9, 2000, 
have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.324 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

In the present case, the veteran filed a substantially 
complete claim for service connection on October 17, 1996.  
The rating action on appeal was issued in February 1997.  In 
September 2003, the Board remanded this case so that the 
veteran could be afforded notice of the VCAA provisions.  The 
RO sent her a VCAA letter in February 2004, which provided 
notice to the claimant of what information and evidence must 
be submitted to substantiate the claim, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  This 
letter also informed her that she could provide VA with any 
evidence relevant to her claims.  In July 2005, she was sent 
a supplemental statement of the case (SSOC), which included 
the provisions of 38 C.F.R. § 3.159, the regulation that 
implemented the VCAA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (2004).  




The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least two different occasions (see above).  The Board 
had requested copies of the veteran's VA treatment records, 
which were obtained and associated with the claims folder.  
She has been afforded VA examinations.  Therefore, it is 
found that the veteran was aware of the evidence and 
information that was needed to substantiate her claims; 
moreover, VA obtained those records that were available in 
relationship to the claims.  In addition, the claims were 
readjudicated following the provision of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claims and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

II.  Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



III.  Increased Rating Issues

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned of the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to these considerations: 
(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.); (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) Excess fatigability; (e) Incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
Pain on movement, swelling, deformity or atrophy of disuse; 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

A.  Cervical strain residuals

Prior to August 2, 2002, the veteran's cervical strain with 
headaches was rated as a single entity and rated under DC 
8100 as headaches were her only reported residual disability.  
After August 2, 2002, the headaches and degenerative changes 
in the cervical spine were rated separately.

The relevant evidence of record indicates that the veteran 
was involved in a motor vehicle accident in August 1986, 
during which she sustained a cervical strain.  The service 
medical records show complaints of neck pain and muscle 
tension headaches following this accident. 

A VA examination was conducted in December 1996.  The veteran 
complained of intermittent right posterior cervical 
headaches.  She had full range of motion of the cervical 
spine.  No significant degenerative changes were found on X-
ray.  The impression was right muscle spasm headaches.

In January 1997, the veteran sought treatment for migraine 
headaches at a VA facility.  In June 2000, she reported neck 
pain, which had worsened over the past month.  In July 2000, 
she had right neck pain and right occipital pain that at 
times radiated to the shoulders and face.  She reported 
having occasional severe headaches.  The neck was supple, 
with full range of motion.  An X-ray showed no fractures, 
dislocations, or destructive bony lesions.  There were very 
minute degenerative changes at C5, 6, and 7.  

The veteran was afforded a VA examination in August 2002.  
The orthopedic examination referred to her complaints of a 
stiff neck.  She denied pain on coughing or sneezing.  She 
complained of occasional neck pain that would radiate upward 
to her ear.  The objective examination noted that she was in 
no distress, and had no deformity of the cervical spine.  She 
displayed minimal tenderness on palpation of the 
cervicodorsal paravertebral musculature bilaterally.  The 
shoulder depression test was negative.  There were no sensory 
or motor deficits of either upper extremity.  The deep tendon 
reflexes were equal and symmetrical.  Forward flexion was to 
40 degrees; extension was to 45 degrees; side bending was to 
40 degrees on the left and to 35 degrees on the right; and 
rotation was to 65 degrees bilaterally.  It was commented 
that her condition was in a quiescent phase, but it was also 
noted that she had not exhibited any weakened movements, 
excess fatigability, or loss of coordination.  The diagnosis 
was degenerative intervertebral disc disease of the cervical 
spine without radiculopathy.

A neurological evaluation was also conducted during the 
August 2002 VA examination.  She stated that she had had 
headaches over the past 16 years, ever since her motor 
vehicle accident.  These started at the base of the neck and 
moved forward to involve the whole head and were described as 
throbbing in nature.  She denied nausea or vomiting, but did 
report photophobia.  The pain ranged between a 6 and a 10 on 
a pain scale of 1-10 (with 10 being the worst).  These 
headaches would occur about 4 times a month, each lasting 
three to 24 hours.  Approximately once a month, she would 
have a prostrating headache that would last for 24 hours.  
She knew of no precipitating factors, but noted that they 
were relieved by sleep in a dark room.  She stated that she 
was a full-time student and that the headaches had not 
interfered with her ability to function in class.  The 
diagnosis was migraine headaches, most likely migrainous in 
nature.

The veteran was re-examined by VA in May 2005.  The 
orthopedic examination noted her complaints of pain in the 
lower neck and right upper shoulder girdle area.  She denied 
having any numbness or paresthesia of the upper extremities.  
She also denied receiving any recent treatment.  She did 
report that if she tried to raise her right arm above 
shoulder level, she would experience pain in the shoulder 
girdle area.  She denied any incapacitating episodes over the 
past year.  The objective examination revealed no deformities 
of the cervical spine.  There was tenderness on palpation of 
the right cervicodorsal spine.  The shoulder depression test 
did show some pain on the right.  There was no pain on 
contraction or compression of the cervical spine.  Forward 
flexion was to 25 degrees (normal of 45 degrees); extension 
was to 45 degrees (normal of 45 degrees); side bending was to 
25 degrees on the left and to 15 degrees on the right (normal 
of 45 degrees); and rotation was to 55 degrees on the left 
and to 20 degrees on the right (normal of 80 degrees).  She 
reported pain in the extremes of movement.

The neurological evaluation noted no atrophy of the right 
shoulder girdle or of the upper extremity musculature.  There 
was no indication of any motor or strength deficits.  
Repetitive flexion and extension, testing for pain, weakness 
and fatigability showed no changes of range of motion or pain 
pattern.  The diagnosis was degenerative intervetebral disc 
syndrome of the lower cervical spine with some referred pain 
to the right shoulder girdle area.

The neurological examination also reviewed the veteran's 
complaints of headaches.  She stated that she had headaches 
about 4 times of month, but she denied any accompanying 
dizziness.  Bad headaches were 8 to 10 on a scale of 1 to 10, 
lasting 6 hours or longer.  She commented that she had missed 
about two days a semester due to headaches.  The examination 
was essentially normal.  The diagnosis was chronic headaches.  

Headaches are rated as follows:

810
0
Migraine:
Rati
ng

With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability
50

With characteristic prostrating attacks occurring 
on an average once a month over last several months
30

With characteristic prostrating attacks averaging 
one in 2 months over last several months
10

With less frequent attacks
0

After a careful review of the evidence, the Board finds that 
the veteran is not entitled to an evaluation in excess of 0 
percent for the cervical strain with muscle spasm headaches 
from November 1, 1995, to June 8, 2000.  There was no 
indication in the relevant treatment records that she 
suffered from at least one prostrating headache in two months 
over the last several months.  In fact, the VA examination 
performed in December 1996 had described her headaches as 
intermittent, and there was no indication during this period 
that she had sought treatment for prostrating headaches.  
Therefore, an evaluation in excess of 0 percent has not been 
demonstrated.  

The Board also finds that the veteran is not entitled to an 
evaluation in excess of 10 percent for cervical strain with 
muscle spasm headaches between June 9, 2000 and August 2, 
2002.  There was no objective evidence of record developed 
during this time period that she suffered from a prostrating 
attack on average once a month over the last several months.  
The VA outpatient treatment records only stated that she had 
occasional severe headaches.  The frequency of these attacks 
was not described.  Therefore, it is found that the 10 
percent evaluation assigned during this time period is 
adequate to compensate her for her degree of disability.

Finally, the Board finds that the veteran is not entitled to 
an evaluation in excess of 30 percent for muscle spasm 
headaches from August 2, 2002.  The evidence of record, 
including the VA examinations conducted in August 2002 and 
May 2005 indicates that the veteran was suffering from 
prostrating attacks on average once a month over the last 
several months.  However, there is no suggestion in the 
objective record that she suffers from very frequent 
completely prostrating and prolonged attacks that have been 
productive of severe economic inadaptability (at most, she 
reported that she had missed two days per semester because of 
her headaches).  Therefore, the evidence does not demonstrate 
that a 50 percent evaluation is warranted for the veteran's 
muscle spasm headaches.

B.  Degenerative changes in the cervical spine

From August 2, 2002, the veteran has also been assigned a 
separate evaluation for degenerative changes of the cervical 
spine.  The Board will, therefore, review the evaluations 
assigned to this disorder as part of her claim for an 
increased evaluation.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  It should also be 
noted that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

The veteran's service-connected degenerative changes of the 
cervical spine with pain the right shoulder girdle were rated 
10 percent disabling from August 2, 2002, and 20 percent 
disabling from May 26, 2005, under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5237 (2002 & 2005).

The Board notes that, during the pendency of the veteran's 
appeal, substantive changes were made twice to that portion 
of the Rating Schedule which addresses spine disease, to 
include intervertebral disc syndrome, including Diagnostic 
Code 5293. See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, DC 5293(2003)).  These 
changes became effective on September 23, 2002.  See also 68 
Fed. Reg. 51,454, 51,458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  These latter 
changes became effective on September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2005).

The Board notes that it provided the veteran with notice of 
the revised regulations in the July 2005 SSOC.  Thus, the 
Board finds that we may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulations, without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the old DC 5293, effective prior to September 23, 2002, 
a 10 percent evaluation was assigned for mild intervertebral 
disc syndrome.  A 20 percent evaluation was warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
Id.  A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  Id.

In this case, it is clear that the veteran suffers from an 
ongoing cervical spine disability that involves pain and 
discomfort, as well as some limited motion. We have carefully 
reviewed the extensive medical findings set out above.  The 
Board finds, first, that the veteran's disability does not 
warrant an increase to a 20 percent disability rating under 
the criteria of old DC 5293 from August 2, 2002, to May 25, 
2005.  There is no indication that during this time period 
she suffered from moderate intervertebral disc syndrome, with 
recurring attacks.  In fact, the August 2002 VA examination 
found no motor or sensory deficits of the upper extremities.  
The diagnosis specifically found that there was no evidence 
of radiculopathy.  In addition, there is no indication of 
record that she is entitled to a 40 percent evaluation under 
DC 5293 from May 26, 2005.  The objective evidence does not 
demonstrate that she suffers from severe, recurring attacks 
of intervertebral disc syndrome with intermittent relief.  
The May 2005 VA examination did not note any sensory deficits 
of the upper extremities, noting only some referred pain into 
the right shoulder girdle.  Therefore, it cannot be found 
that a 40 percent evaluation is warranted.

The Board has also evaluated the veteran's disability under 
all other applicable diagnostic codes in effect prior to 
September 23, 2002, to determine whether she could have been 
rated higher than 10 percent between August 2, 2002, and May 
25, 2005, and higher than 20 percent from May 26, 2005.  The 
veteran was never diagnosed with fracture of her vertebra, 
nor does her medical evidence show she had ankylosis of any 
portion of her spine.  Therefore, 38 C.F.R. § 4.71a, DCs 
5285-5289 (2002) are not for application.

Under 38 C.F.R. § 4.71a, DC 5290 awards a 10 percent 
disability rating for slight limitation of motion of the 
cervical spine, 20 percent disability for moderate limitation 
of motion, and 30 percent disability for severe limitation of 
motion of the cervical spine.  Between August 2, 2002, and 
May 25, 2005, the evidence did not show the presence of 
moderate limitation of motion of the cervical spine.  In 
fact, the VA examination only showed a 5 degree loss of right 
side bending a 10 degree loss of bilateral rotation.  See 
also 38 C.F.R. § 4.71a, Plate V (2002) for normal ranges of 
motion. The 10 percent evaluation assigned adequately 
compensated the veteran for her slight degree of limitation.  
In addition, the evidence does not support a finding of 
entitlement to a 30 percent disability evaluation from May 
26, 2005.  The VA examination conducted in May 2005 showed 25 
degrees of forward flexion; left side bending to 25 degrees 
and to 15 degrees on the right; and left rotation to 55 
degrees and to 20 on the right.  The Board finds that this 
degree of limitation of motion is adequately rated as 20 
percent disabling for moderate limitation of motion.     

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended.  Under 38 C.F.R. § 
4.71a, DC 5293 (2003), intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation. Incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months warrant a 10 percent evaluation.   Incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the previous 12 months warrant a 
20 percent evaluation.  Incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months warrant a 40 percent evaluation. 
Id.  Incapacitating episodes having a total duration of at 
least six weeks during the past 12 months warrant a 60 
percent evaluation.  Id.

In addition, the rating provisions contained these notes:

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever 
method results in a higher evaluation for that segment.

Under DC 5293 (2003), the veteran's disability also does not 
warrant an increase to 20 percent between August 2, 2002, and 
May 25, 2005, or to 40 percent from May 26, 2005.   The 
evidence of record does not suggest that the veteran suffers 
from any incapacitating episodes related to her cervical 
spine degenerative disc disease.  The May 2005 VA examination 
specifically stated that the veteran had not experienced any 
incapacitating episodes over the previous year.
 
Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Codes 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine.....30%

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.....20%

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees. Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and 
left and right rotation. The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2). Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

Here, the Board finds that an increased rating to 20 percent 
between August 2, 2002, and May 25, 2005, is not warranted, 
because the veteran's forward flexion of the cervical spine 
was greater than 15 degrees and greater than 30 degrees; nor 
was there muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is not warranted from May 26, 2005, 
because the veteran's forward flexion of the cervical spine 
is not limited to 15 degrees or less nor has the veteran 
demonstrated favorable ankylosis of the entire cervical 
spine.

Effective September 26, 2003, the criteria for rating 
intervertebral disc syndrome were renumbered and are, 
instead, located at 38 C.F.R. § 4.71a, DC 5243 (2005). The 
specific criteria, however, were not amended, except that DC 
5243 provides that the alternative to this code is to rate 
the disability under the General Rating Formula for the 
spine, as discussed above.

Finally, the Board notes that we have considered the 
veteran's functional loss due to pain on motion, under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating codes 
potentially applicable to the veteran's disability.  DeLuca 
v. Brown, 8 Vet. App. 202, 207-8 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40.  The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected cervical spine disability are contemplated in the 
ratings assigned by the Board.  There is no indication that 
pain, due to disability of the spine, has caused functional 
loss greater than that contemplated by the 10 percent 
evaluation assigned from August 2002 to May 25, 2005, or by 
the 20 percent evaluation assigned from May 26, 2005.  38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.

As discussed above, both the old and new regulations for 
evaluating the veteran's neck disorder were considered by the 
Board in this case, because of the amendments which occurred 
during the pendency of the claim, and under the Karnas 
precedent and its progeny, which required the Board to apply 
the old criteria despite their having been rescinded.  In any 
future claims and adjudications, the RO will apply only the 
amended rating criteria, and will consider evidence developed 
after the present claim.

Pursuant to 38 C.F.R. § 3.321(b)(1) (2005), ratings are to be 
based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board finds no allegation or evidence of 
exceptional circumstances in this case that would warrant 
referral for extraschedular consideration.

IV.  Service Connection Issues

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2005).
Congenital or developmental defects as such are not diseases 
or injuries within the meaning of the applicable legislation.  
38 C.F.R. § 3.303(c) (2005).  Because they are not disease or 
injuries, they cannot be awarded service connection.

A.  Allergic rhinitis and sinusitis

The veteran's service medical records contain numerous 
complaints of sinus congestion and upper respiratory 
infections.  A September 1987 sinus X-ray was normal.  A 
September 1989 sinus X-ray showed mild mucoperiosteal 
thickening of the frontal sinuses without evidence of acute 
sinusitis.  The diagnosis was acute sinusitis.  Seasonal 
allergic rhinitis was diagnosed in October 1989, October 
1993, and January 1995.  

The veteran was examined by VA in December 1996.  She stated 
that she first started to have trouble while stationed in 
Spain in 1988; she said that she suffered from nasal 
congestion at that time.  While she had never undergone any 
allergy testing, she stated that she had a particularly 
difficult time in the spring.  She believed that she was 
allergic to all sorts of pollen and ragweed.  The objective 
examination found the mucous membranes were normal except for 
scant dried mucous anteriorly on the left.  The diagnosis was 
allergic rhinitis.

VA outpatient treatment records developed between 1996 and 
2000 showed her continuing complaints of rhinitis, as well as 
a history of sinusitis.  She was treated with Claritin.


The veteran was afforded another VA examination in August 
2002.  She gave a history of allergies, although she again 
noted that she had never been formerly tested.  She believed 
that her symptoms were precipitated by pollen, perfumes, and 
mold.  She was taking Claritin, which the examiner noted was 
an allergy pill.  She reported having puffiness and redness 
of the eyes, pressure behind the eyes, sinus headaches, and, 
on occasion, sneezing, itching, and running of the nose.  The 
objective examination noted mild puffiness in both orbital 
areas, mild redness, and mild conjunctival injection, 
bilaterally.  There was no obvious nasal discharge, although 
there was slight congestion.  The oropharynx was minimally 
injected and there were exudates.  The diagnosis was seasonal 
allergic rhinitis.  The examiner stated that - 

The history given by the patient supports that the 
symptoms are seasonal as well as precipitated by 
various allergens in the environment.  There is no 
evidence that the exacerbations of her symptoms 
results in residual permanent disability.

After a careful review of the evidence of record, the Board 
finds that service connection for allergic rhinitis and 
sinusitis is not warranted.  We note that the allergic 
rhinitis is a developmental abnormality for which service 
connection cannot be awarded.  See 38 C.F.R. § 3.303(c).  
While there was one notation in the service medical records 
of acute sinusitis, there is no current diagnosis of that 
disorder.  As a consequence, it must be found that any 
episode of sinusitis in service had resolved by her discharge 
without residual disability.  Therefore, service connection 
for sinusitis cannot be awarded.

B.  Bronchitis

A review of the veteran's service medical records shows that 
she had reported trouble breathing in August 1983, and she 
had displayed occasional inspiratory wheezing on very deep 
inspiration.  A chest X-ray showed mild diffuse interstitial 
disease consistent with tobacco use.  In November 1988, she 
had decreased breath

sounds on the left and a possible wheeze.  The chest X-ray 
showed slight increased bronchial markings on the left.  The 
assessment was upper respiratory infection/bronchitis.  The 
only other complaints made in service revolved around 
reported allergic rhinitis.

The veteran has submitted numerous VA outpatient treatment 
records developed after her release from duty.  She was also 
afforded a VA examination in August 2002.  None of these 
records shows any complaints of, or treatment for, 
bronchitis.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for chronic bronchitis 
has not been established.  There was one diagnosis in the 
service medical records of bronchitis.  However, the Board 
finds that, given the completely negative post-service 
treatment records, the bronchitis treated in service was 
acute in nature and had resolved by her discharge.  There is 
simply no evidence of record that would support a finding 
that she developed chronic bronchitis related to the isolated 
in-service treatment for bronchitis.  As a consequence, 
service connection for chronic bronchitis cannot be awarded.

C.  Postoperative residuals of mandibular reconstruction

The service medical records disclose that in July 1985 the 
veteran underwent mandibular reconstruction for a severe 
underbite.  There were no postoperative complications.  The 
service medical records contain no complaints pertaining to 
the surgery.  

The veteran submitted numerous VA outpatient treatment 
records and was examined by VA in August 2002 and May 2005.  
She made no complaints about any postoperative residuals.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for postoperative 
residuals of mandibular reconstruction has not been 
established.  Pursuant to 38 C.F.R. § 3.306(b)(1), the usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including  postoperative scars, 
absent or poorly functioning parts or organs, will not be 
service-connected unless the disease or injury is otherwise 
aggravated by service.  In the instant case, the veteran 
underwent a mandibular reconstruction for a severe underbite 
in July 1985.  There was no mention of any complaints after 
this surgery in the service medical records.  Nor were there 
any complaints made after her separation from service.  
Therefore, given the silence of the objective medical 
evidence of record, it cannot be found that the condition for 
which she underwent corrective surgery in service was 
aggravated by that service.  As a consequence, service 
connection cannot be awarded.

V.  Entitlement to a 10 percent rating for multiple 
noncompensable service-connected disabilities prior to June 
9, 2000

Under 38 C.F.R. § 3.324, whenever a veteran is suffering from 
two or more separate permanent service-connected disabilities 
of such character as clearly to interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree under the Rating Schedule the rating 
agency is authorized to apply a 10-percent rating, but not in 
combination with any other rating.  

Prior to June 9, 2000, the veteran was service-connected for 
the following:  cyst of the left breast, cervical strain with 
muscle spasm headaches, and residuals of surgery on the 
dorsum of the left foot.  Each of these was assigned a 
noncompensable evaluation.  However, there is no suggestion 
in the objective evidence that these service-connected 
disabilities where of such character as to clearly interfere 
with normal employability.  In fact, the December 1996 VA 
examination noted that she was employed in the offices at Ft. 
Drum.  She has submitted no objective evidence that would 
suggest that her noncompensable service-connected 
disabilities had clearly interfered with normal employability 
prior to June 9, 2000.  Therefore, it is found that 
entitlement to a 10 percent rating pursuant to 38 C.F.R. 
§ 3.324 has not been established.



ORDER

Entitlement to an evaluation in excess of 0 percent for 
cervical strain with muscle spasm headache from November 1, 
1995, to June 8, 2000, is denied.

Entitlement to an evaluation in excess of 10 for cervical 
strain with muscle spasm headache from June 9, 2000, to 
August 2, 2002, is denied.

Entitlement to an evaluation in excess of 30 percent for 
muscle spasm headaches from August 2, 2002, is denied.

Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the cervical spine, with pain to the 
right shoulder girdle, from August 2, 2002, to September 26, 
2003, is denied.

Entitlement to an evaluation in excess of 10 percent for 
degenerative changes of the cervical spine, with pain to the 
right shoulder girdle, from September 26, 2005, to May 25, 
2005, is denied.

Entitlement to an evaluation in excess of 20 percent for 
degenerative changes of the cervical spine, with pain to the 
right shoulder girdle, from May 26, 2005, is denied.

Entitlement to service connection for allergic rhinitis is 
denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for bronchitis is denied.


[Continued on Next Page]




Entitlement to service connection for the postoperative 
residuals of a mandibular reconstruction is denied.

Entitlement to a 10 percent disability evaluation for 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324, prior to June 9, 2000, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


